ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed a motion for rehearing in this cause in which he insists that this court review the authorities cited on page two of his brief. The original opinion properly disposes of these authorities by saying that they are not pertinent. We have re-examined them and adhere to the original conclusion.
Further complaint on motion for rehearing is found in the contention that this court in its original opinion did not have evidence to justify its conclusion that the jury was warranted in finding that appellant intended to take his life when he cut the complaining witness with a knife. In addition to the evidence on this subject as copied in the opinion, Dr. Johnson said: “I would say that the knife here exhibited to me is an instrument capable of causing death.” Considered with the nature and number of the wounds, the jury was justified in finding as a fact that appellant intended to take the life of Keehn. When the weapon used is a deadly weapon per se, the intention will be presumed.- When the instrument is shown to be a deadly weapon and the facts and circumstances will justify, *70the jury may so find, and this finding is presumed from the verdict of guilt; Butler v. State, 100 S. W. (2d) 707; Govan v. State, 20 S. W. (2d) 1049; Hanners v. State, 300 S. W. 71; Studdard v. State, 14 S. W. (2d) 69; Scroggins v. State, 45 S. W. (2d) 983; Hawkins v. State, 29 S. W. (2d) 382; Branch’s Annotated Penal Code, Section 1638 and 1639.
Believing that the proper conclusion was reached in the original opinion, the motion for rehearing is overruled.